Citation Nr: 1631780	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-11 904	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an atrioventricular block.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1993 and from November 2004 to January 2006, in addition to service in the Tennessee National Guard.  

This matter comes before the Board from a February 2012 RO decision.  In December 2015, the Veteran presented sworn testimony in support of his claim during a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran waived initial RO consideration of all evidence received after the most recent Supplemental Statement of the Case.


FINDING OF FACT

The Veteran's atrioventricular block was initially manifested during service and he continues to experience heart rhythm disturbances.


CONCLUSION OF LAW

Service connection for atrioventricular block is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service

connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The earliest medical report showing a heart rhythm issue was a January 1987 report of an irregular pulse.  He was sent for an electrocardiogram, which was interpreted as showing ventricular ectopic beats and supraventricular ectopic beats.  In May 1987 he was admitted to the intensive care unit at the 121st Evacuation Hospital in Seoul, Korea, for the diagnosis of atrioventricular block.  His heart and vascular system were deemed to have been clinically normal upon discharge from service, however.  

The report of a VA general medical examination performed in May 2006 included an electrocardiogram which was interpreted as showing normal sinus rhythm, minimal voltage criteria for left ventricular hypertrophy, which was noted could be a normal variant, but overall an abnormal electrocardiogram.  

In February 2009, he experienced an episode of syncope.  The electrocardiogram taken at the time showed sinus tachycardia, anterior Q waves, and possible left ventricular hypertrophy.  In April 2009, while hospitalized after having been hit in the head, he experienced atrial fibrillation and rapid ventricular response in the hospital.

In 2011 another electrocardiogram was interpreted as showing atrial fibrillation, although it was noted that the Veteran was asymptomatic.  The Veteran complained of daily palpations with rapid heartrate.  He received a cardiac workup including a Holter Monitor study in September 2011.  No atrial fibrillation, ventricular tachycardia, or supraventricular tachycardia occurred during the Holter study period.  The medical conclusion following the Holter study was of sinus rhythm with first degree atrioventricular block.  Other VA medical records in 2011 reflect diagnoses of atrioventricular block Mobitz I and also atrioventricular block Mobitz II.  In October 2011, his physicians suggested that his atrioventricular block was likely worsened with the use of a particular beta-blocker medication which he had been prescribed to control migraine headaches.  He stopped taking the medication and one month later, he had had no limiting migraine headaches, no new dizziness or lightheadedness, and no episodes of syncope.  The physicians deemed this a good result and he was discharged from cardiac care.  

Upon careful review, and according the Veteran every benefit of the doubt, as required by law, the Board holds that service connection for atrioventricular block is warranted.  We find that the arrhythmias first shown in service are the same disability as those shown after service.  It would appear that the Veteran's condition is such that it is noticed by medical providers only on occasion, and does not require any regular treatment, so he does not receive routine care for it.  The particular diagnosis of atrioventricular block has remained constant throughout, although it has been given the severity description of Mobitz 1 and also Mobitz 2.  The Board is pleased to note that his VA medical care providers are now fully aware of the condition and are treating it appropriately, such as stopping the headache medicine, which had apparently aggravated the condition.  In any case, service connection for atrioventricular block is warranted, as the condition was initially shown during service and he has continued to manifest symptoms since service.  

This result is consistent with the Veteran's testimony, his service treatment records, and other medical evidence in the file.  We discount the opinion of the August 2011 VA examiner because she was not able to review the Veteran's entire claims file, to include his service treatment records.  

In light of the resolution reached herein, exposition of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.




  
ORDER

Service connection for atrioventricular block is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


